United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 15, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-10676
                         Summary Calendar



THOMAS MICHAEL GROTHE,

                                    Plaintiff-Appellant,

                                    versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-605-Y
                      --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Thomas Michael Grothe appeals the district court’s

affirmance of the Commissioner’s denial of his application for

disability insurance benefits.   Grothe argues that the

administrative law judge (ALJ) erred by crediting the opinion of

a physician who was not a specialist.   Grothe also contends that

the ALJ erred by concluding that he could return to his past work

as a vocational instructor.   He contends that he has seen a

specialist who is willing to testify that he is disabled.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The record supports the ALJ’s decision to afford

considerable weight to the disputed medical opinion.     See 20 CFR

§ 404.1527.   An examination of the record as a whole shows that

there is substantial evidence to support the ALJ’s determination

that Grothe retained the capacity to perform his past relevant

work.   See Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995);

see also Griego v. Sullivan, 940 F.2d 942, 945 (5th Cir. 1991).

Grothe’s allegations concerning a specialist do not change this

analysis.   Grothe has shown no error in the district court’s

judgment or in the Commissioner’s decision to deny his

application for benefits.   Accordingly, the judgment of the

district court is AFFIRMED.